        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



NATHAN P.,

                            Plaintiff,                           19-CV-954Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #16.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), with the Social

Security Administration (“SSA”), on January 25, 2016, alleging disability beginning

February 25, 2015, at the age of 18, due to Attention-Deficit/Hyperactivity Disorder

(“ADHD”), learning disability, Oppositional Defiant Disorder (“ODD”), Bipolar Disorder,

anger, frustration and inability to handle more than one task at a time. Dkt. #6, pp.66-

67.
        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 2 of 13




              On May 1, 2018, plaintiff and his mother appeared with counsel and

testified, along with an impartial vocational expert (“VE”), Jay Steinbrenner, at an

administrative hearing before Administrative Law Judge (“ALJ”), Bryce Baird. Dkt. #6,

pp.19-53. Plaintiff testified that he was 21 years old, does not have a driver’s license

and lives with his mother and sister. Dkt. #6, pp.26-27. Plaintiff went to PetSmart for a

job, but was unable to complete the paperwork, did not want to keep asking for help

and never went back. Dkt. #6, p.28. Plaintiff’s mother explained that it was too

overwhelming for him because even though he thought it was a simple job stocking

shelves, he couldn’t read the paperwork or ask for help and became angry. Dkt. #6,

p.33. Plaintiff testified that he often forgot things his mother asked him to do and would

get sidetracked when he did attempt to do things. Dkt. #6, p.29. He has trouble

maintaining a schedule and becomes claustrophobic around too many people. Dkt. #6,

pp.32-33.



              Plaintiff’s mother testified that plaintiff “flips out” under stress or when he

doesn’t get what he wants. Dkt. #6, pp.41-42. She also testified that plaintiff’s hygiene

was terrible - he spits on the floor; pees on the toilet seat, on the bathroom floor and in

bottles, which he leaves around the house; and uses diaper wipes instead of toilet

paper, which he allows to overflow the bathroom trash can. Dkt. #6, p.35. She testified

that he had defecated on all the chairs and ripped them with a knife and broke furniture

and dishes. Dkt. #6, pp.42-43. W hen asked about these issues, plaintiff explained that

he forgets to clean up after himself and needs to work on fixing bad habits. Dkt. #6,

pp.43-44.

                                             -2-
        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 3 of 13




              When asked to assume an individual with plaintiff’s age, education and

past work experience with no physical, exertional, postural or manipulative limitations

who was limited to understanding simple information and performing simple, routine

tasks that could be learned after a short demonstration or within 30 days and would not

be required to independently develop work strategies or identify workplace needs and

would have no more than occasional interaction with coworkers in a job that would not

require teamwork and would be doing the same tasks every day with little variation in

location, hours or tasks, the VE testified that plaintiff could work as a warehouse worker

and packaging machine tender, each of which were unskilled, medium exertion

positions, or as a cleaner, which is an unskilled, light exertion position. Dkt. #6, pp.47-49.



              When asked to assume the individual would be off task 5% of the work

day in addition to regularly scheduled breaks, the VE found such a minimal limitation

would not eliminate performance of the jobs identified. Dkt. #6, pp.49-50. In contrast,

the VE testified that being off task 20% of the day in addition to regularly scheduled

breaks would lead to termination. Dkt. #6, pp.50-51. W hen asked to assume that the

individual would require more than occasional supervision, the VE testified that the level

of supervision would be expected to fade over time with unskilled, routine work and that

an individual who needed that level of supervision would be better suited for a

supportive or sheltered work environment. Dkt. #6, p.50. When asked to assume an

individual who responded poorly or inappropriately to criticism from supervisors or

coworkers on a weekly basis, the VE testified that such an individual would be

terminated after more than two or three instances of such behavior. Dkt. #6, p.50.



                                             -3-
        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 4 of 13




              The ALJ rendered a decision that plaintiff was not disabled on August 23,

2018. Dkt. #6, pp.78-92. The Appeals Council granted review to consider additional

evidence submitted by plaintiff, but denied plaintiff’s claim on May 21, 2019. Dkt. #6,

pp.8-11. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on July 22, 2019. Dkt. #1.



                             DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant seeking

SSI must establish an inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

                                             -4-
        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 5 of 13




less than twelve months. 20 C.F.R. § 416.905(a). The Commissioner must follow a five-

step sequential evaluation to determine whether a claimant is disabled within the

meaning of the Act. 20 C.F.R. § 416.920(a). At step one, the claim ant must

demonstrate that he is not engaging in substantial gainful activity. 20 C.F.R. §

416.920(b). At step two, the claimant must demonstrate that he has a severe

impairment or combination of impairments that limits the claimant’s ability to perform

physical or mental work-related activities. 20 C.F.R. § 416.920(c). If the impairment

meets or medically equals the criteria of a disabling impairment as set forth in Appendix

1 of Subpart P of Regulation No. 4 (the “Listings”), and satisfies the durational

requirement, the claimant is entitled to disability benefits. 20 C.F.R. § 416.920(d). If the

impairment does not meet the criteria of a disabling impairment, the Commissioner

considers whether the claimant has sufficient RFC for the claimant to return to past

relevant work. 20 C.F.R. § 416.920(e)-(f). If the claimant is unable to return to past

relevant work, the burden of proof shifts to the Commissioner to demonstrate that the

claimant could perform other jobs which exist in significant numbers in the national

economy, based on claimant’s age, education and work experience. 20 C.F.R.

§ 416.920(g).



                In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since the application date of January 25, 2016; (2) plaintiff’s ADHD, ODD,

bipolar disorder and asthma constitute severe impairments; (3) plaintiff’s impairments

did not meet or equal any listed impairment; (4) plaintiff retained the RFC to perform

                                             -5-
        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 6 of 13




work at all levels of exertion with the following limitations: communicating and

understanding simple information, performing simple routine tasks that can be learned

after a short demonstration or within 30 days and which require performance of the

same tasks every day with little variation in location, hours or tasks and will allow

plaintiff to be off task 5% of the workday in addition to regularly scheduled breaks with

no more than superficial interaction with the public and occasional interaction with

coworkers, no work requiring teamwork or that plaintiff drive a vehicle or travel to

unfamiliar places or independently develop work strategies or identify workplace needs,

and no exposure to pulmonary irritants such as odors, fumes, dust, gasses or poor

ventilation; and (5) plaintiff has no past relevant work, but was capable of working as a

warehouse worker or packaging machine tender, each of which were unskilled, medium

exertion positions, or as a housekeeper/cleaner, which was an unskilled, light exertion

position and was not, therefore, disabled within the meaning of the SSA. Dkt. #6, pp.83-

92.



              Plaintiff argues that although the ALJ credited opinions from individuals

who stated that plaintiff would have difficulty interacting with supervisors and would

need additional supervision, the ALJ’s RFC does not address plaintiff’s capacity to

interact with supervisors or sustain a routine without special supervision. Dkt. #10-1,

pp.14-17.



              The Commissioner responds that the ALJ and Appeals Council properly

determined that plaintiff could perform simple work that did not require more than


                                             -6-
        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 7 of 13




superficial interaction with the public or more than occasional interaction with co-

workers. Dkt. #14-1, p.28. The Commissioner disputes plaintiff’s interpretation of the

opinions of Dr. Bowman and Dr. Harding, arguing that both agreed that plaintiff would

have no significant limitation in his ability to perform a job that only required him to

understand, remember and carry out simple tasks and instructions. Dkt. #14-1, p.28.



              Plaintiff replies that the Commissioner may not substitute his own

rationale where the ALJ failed to provide one. Dkt. #15, p.2. Plaintiff notes that the VE

testified that plaintiff would be unable to perform any of the jobs identified if plaintiff

required more than occasional supervision or responded poorly or inappropriately to

criticism from his supervisor. Dkt. #15, p.3.



              Susan Santarpia, Ph.D., conducted a psychiatric evaluation of plaintiff on

February 5, 2015. Dkt. #6, p.391. Plaintiff reported extreme irritability and ODD-like

behaviors which were controlled and stabilized with current medication, as well as

concentration difficulties controlled with medication. Dkt. #6, p.391. Plaintiff was able to

perform simple one-step, as well as two-step mathematical calculations and serial

subtraction and could recall 3 of 3 objects immediately and after delay and could recite

6 digits forward and 3 in reverse order. Dkt. #6, pp.392-393. Plaintiff reported that he

was able to dress, bathe and groom himself; cook; clean; wash laundry; shop; and

manage his own money. Dkt. #6, p.393. Dr. Santarpia completed a medical source

statement indicating that plaintiff

              presents as able to follow and understand simple directions
              and instructions, perform simple tasks independently,

                                                -7-
         Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 8 of 13




                 maintain attention and concentration, maintain a regular
                 schedule, learn new tasks, perform complex tasks
                 independently, make appropriate decisions, relate
                 adequately with others, and appropriately deal with stress
                 within normal limits.

Dkt. #6, p.393. She did not believe that plaintiff’s psychiatric problems “appear to be

significant enough to interfere with the claimant’s ability to function on a daily basis.”

Dkt. #6, p.393. The ALJ afforded Dr. Santarpia’s opinion significant weight because it

was based on her knowledge of the Social Security disability program and consistent

with the mental status examinations and plaintiff’s subjective complaints and activities.

Dkt. #6, p.90.



                 On June 2, 2015, psychological consultant T. Harding completed a

Psychiatric Review Technique Assessment for redetermination of plaintiff’s SSI,

determining that plaintiff’s ADHD and Bipolar Disorder vs. ODD would cause mild

restrictions in plaintiff’s activities of daily living; moderate difficulties in maintaining

social functioning; and moderate difficulties in maintaining concentration, persistence or

pace. Dkt. #6, pp.401-417. More specifically, Dr. Harding determined that plaintiff would

be moderately limited in his ability to:

                 • understand and remember detailed instructions;

                 • carry out detailed instructions;

                 • sustain an ordinary routine without special supervision;

                 • work in coordination with or proximity to others without
                   being distracted by them;

                 • interact appropriately with the general public;

                 • accept instructions and respond appropriately to criticism
                   from supervisors; and

                                                -8-
        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 9 of 13




              • set realistic goals or make plans independently of others.

Dkt. #6, pp.415-416. The ALJ afforded Dr. Harding’s opinion significant weight because

it was based on his knowledge of the Social Security disability program and consistent

with the mental status examinations, plaintiff’s subjective complaints and activities and

the opinions of the consultative examiners, Dr. Santapria and Dr. Fabiano. Dkt. #6,

p.90.



              Dr. Fabiano conducted a psychiatric evaluation of plaintiff on April 14,

2016. Dkt. #6, p.421. Plaintiff described himself as having “bipolar,” which his mother

described as plaintiff acting out of control and breaking things if he doesn’t get his own

way. Dkt. #6, p.422. Dr. Fabiano opined that “it appears that these behaviors are more

consistent with an oppositional defiant disorder or intermittent explosive disorder rather

than bipolar disorder, especially since the claimant denies any symptoms of depressed

mood as well.” Dkt. #6, p.422. Plaintiff was able to perform counting tasks, simple

calculation and serial 3s and could recall 2 of 3 objects immediately and 3 of 3 objects

after 5 minutes and could remember 5 digits in a forward fashion and 3 digits in a

backward fashion. Dkt. #6, p.423. Plaintiff reported that he could dress, bathe and

groom himself, cook and prepare food, and clean. Dkt. #6, p.423. Dr. Fabiano

completed a medical source statement indicating that plaintiff

              does not appear to have any evidence of limitation in his
              ability to follow and understand simple directions and
              instructions, perform simple tasks independently, maintain a
              regular schedule, learn new tasks, and make appropriate
              decisions. He appears to have moderate limitations in his
              ability to maintain attention and concentration, perf orm
              complex tasks independently, relate adequately with others,
              and appropriately deal with stress.

                                            -9-
       Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 10 of 13




Dkt. #6, p.424. The ALJ afforded Dr. Fabiano’s opinion significant weight because it

was based on his knowledge of the Social Security disability program and consistent

with the mental status examinations and plaintiff’s subjective complaints and activities.

Dkt. #6, p.90.



                 On April 18, 2016, Marvella Bowman, Ph.D., completed a Psychiatric

Review Technique Assessment for plaintiff’s adult SSI application and determined that

plaintiff’s ADD and ODD would cause mild restrictions in plaintiff’s activities of daily

living; moderate difficulties in maintaining social functioning; and moderate difficulties in

maintaining concentration, persistence or pace. Dkt. #6, pp.70-71. More specif ically, Dr.

Bowman determined that plaintiff would be moderately limited in his ability to:

                 • understand and remember detailed instructions;

                 • carry out detailed instructions;

                 • sustain an ordinary routine without special supervision;

                 • work in coordination with or proximity to others without
                   being distracted by them;

                 • complete a normal workday and workweek without
                   interruptions from psychologically based symptoms and to
                   perform at a consistent pace without an unreasonable
                   number and length of rest periods;

                 • interact appropriately with the general public;

                 • accept instructions and respond appropriately to criticism
                   from supervisors;

                 • get along with coworkers or peers without distracting them
                   or exhibiting behavioral extremes;

                 • respond appropriately to changes in the work setting; and


                                              -10-
       Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 11 of 13




              • be aware of normal hazards and take appropriate
                precautions.

Dkt. #6, pp.72-74. Dr. Bowman opined that plaintiff would be able to understand and

remember simple instructions and procedures; sustain adequate concentration to

complete simple tasks independently on a sustained basis; interact in a socially

appropriate manner; cope with basic changes; and make routine decisions. Dkt. #6,

pp.74-75. The ALJ afforded Dr. Bowman’s opinion significant weight because it was

based on her knowledge of the Social Security disability program and consistent with

the mental status examinations, plaintiff’s subjective complaints and activities and the

opinions of the consultative examiners, Dr. Santapria and Dr. Fabiano. Dkt. #6, pp.90-

91.



              “The basic mental demands of competitive, remunerative, unskilled work

include the abilities (on a sustained basis) to understand, carry out, and remember

simple instructions; to respond appropriately to supervision, coworkers, and ususal work

situations; and to deal with changes in a routine work setting.” SSR 85-15 (1985).

“A substantial loss of ability to meet any of these basic work-related activities would

severely limit the occupational base” and “justify a finding of disability.” SSR 85-15.

However, moderate limitations in work related functioning do not significantly limit a

plaintiff’s ability to perform unskilled work. Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir.

2010); Martinez v. Comm’r of Soc. Sec’y, 3:16-CV-908, 2017 WL 2633532, at *7

(N.D.N.Y. June 15, 2017) (collecting cases). An ALJ need not call out every moderate

limitation by name, provided that the RFC appropriately reflects such limitations.

Gibbons Thornton v. Colvin, 2016 WL 611041, at *4 (W.D.N.Y. Feb. 16, 2016).

                                            -11-
       Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 12 of 13




              More specifically, a moderate limitation in a plaintiff’s ability to accept

instructions and respond appropriately to criticism from supervisors is consistent with an

RFC limiting plaintiff to unskilled work. Poles v. Berryhill, 17-CV-6189, 2018 WL

1471884, at *4 (W.D.N.Y. March 26, 2018) (ALJ’s failure to expressly incorporate

moderate limitation in ability to interact appropriately with supervisors into RFC finding

was harmless error where VE testified that such a limitation would not impact an

individual’s ability to perform unskilled work); Washburn v. Colvin, 286 F. Supp.3d 561,

565-566 (W.D.N.Y. 2017)(failure to incorporate moderate limitation in ability to accept

instruction and respond appropriately to criticism from supervisors harmless error where

RFC limited plaintiff to unskilled work); Call v. Comm’r of Soc. Sec’y, 16-CV-1003, 2017

WL 2126809, at * N.D.N.Y. May 16, 2017) (moderate limitation in ability to interact

appropriately with supervisors does not preclude the ability to perform unskilled work).



              Moreover, such a moderate limitation can be accommodated by a

restriction to occasional interaction with supervisors. See Gomez v. Comm’r of Soc.

Sec’y, 18-CV-96, 2020 WL 1322565, at *3 (W.D.N.Y. March 20, 2020) (ALJ suitably

translated moderate limitation in ability to interact appropriately with supervisors by

limiting plaintiff to occasional interaction with supervisors); Reilly v. Colvin, 13-CV-785,

2015 WL 6674955, at *3 (W.D.N.Y. Nov. 2, 2015) (restriction to occasional contact

sufficient to account for moderate limitations). In Whitehorne v. Comm’issioner of Social

Security, for example, the district court determined that because the cleaner position

identified by the VE in this matter required no more than occasional interaction with

supervisors, any error in failing to include a limitation on interaction with supervisors


                                             -12-
        Case 1:19-cv-00954-HKS Document 17 Filed 03/25/21 Page 13 of 13




based upon opinion evidence that plaintiff would be moderately limited in interacting

with others was harmless. 19-CV-5077025, at * 4 (W .D.N.Y. Aug. 27, 2020). Thus, the

ALJ’s failure to specifically incorporate a moderate limitation in plaintiff’s capacity to

interact with a supervisor or sustain a routine without special supervision into plaintiff’s

RFC is harmless.



                                       CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #10), is denied and the Commissioner’s motion for judgment on the pleadings

(Dkt. #14), is granted.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.



DATED:        Buffalo, New York
              March 25, 2020

                                            s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge




                                             -13-
